DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 3/29/21.  Claims 1-14 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz (US 5,442,169, hereinafter “Kunz”).
Claim 1.  Kunz discloses a spectral sensor array comprising:
a planar waveguide on a substrate (2, 2’);
a chirped input coupling grating (G2), wherein the chirped input coupling grating comprises a transverse chirp to provide a spectrally selective coupling of incident light into the planar waveguide (Col. 18, lines 28-36); 
an output coupling grating (Col. 18, lines 42-57); and 
an array of photodetectors (70, Col. 7, lines 57-61) arranged to receive the light coupled out of the waveguide.
Kunz does not explicitly illustrate in a single figure showing the light source is an external light source.
However, Kunz does disclose in claim 22 an external light source is employed in the invention of claim 17.  Therefore, it would have been obvious to one having ordinary skill in the art to recognize the external light source can be used in combination with the sensor as disclosed 
Claim 2.  Kunz further discloses the sensor array of claim 1 further comprising a restrictor to restrict angular acceptance of light incident to the input coupling grating (filter 30 is used to filter out unwanted spectrum when broader-band light source is used (Cols. 6, lines 42-49).
Claim 3.  Kunz discloses the grating G2 is a transverse chirp (continuously varying spacing) grating, which by definition is a chirped grating in which the variation of the grating period is parallel to the grating lines (Col. 18, lines 28-36).  Therefore, the spectral composition of light coupled into the waveguide varies as a result of variation of the grating period along the length of the grating.
Claim 4.  Kunz discloses the spectral sensor array of claim 1 further comprising a shield (absorber 16 shown in Fig. 7a) to shield the array of photodetectors from incident light scattered into the detector array without coupling into the planar waveguide (Col. 10, lines 3-14).
Claim 5-8.  Kunz discloses the detector (70) in multiple embodiments (Figs. 3, 4c) as linear array.  The linear array of photodetectors (70) generate an array of electrical signals (71) corresponding to the spectra of incident light.  Electronics (80) to receive and condition the electrical signals from the linear array of photodetectors (70) to provide a spectrum of the incident light.  The electronics to receive and condition the electrical signals from the array of photodetectors is integrated with the array of photodetectors (photodiodes) (Col. 5, line 65 – Col. 6, line 20).

Claims 10 and 11.  The waveguides in Kunz invention is transparent to the signals and the sensors determine the wavelengths of interest as the light is incident from a side of the substrate to opposite to the planar waveguide, thus the examiner considers the waveguides (substrate) are transparent to the predetermined wavelengths of interest.

Claims 12-13.  Kunz discloses the invention of claim 1 but do not disclose the substrate is opaque at predetermined wavelengths of interest wherein the light is incident from a side of the substrate having a planar waveguide.  It would have been obvious to one having ordinary skill in try to reverse the detection method, by detecting the absent of the wavelengths of interest, as this would be a more economical sensor array at the cost of detecting only predetermined range of wavelengths of interest.  Efficient coupling of all light is not required nor tunability of the photodetectors or electronics are not required.  One would be motivated to provide such as sensor array to detect a specific range of wavelengths.
Claim 14.  Kunz discloses the invention of claim 1, but do not disclose the photodetectors are mechanically coupled so that output light form the output coupling grating is directed to the array of photodetectors.  The examiner takes OFFICIAL NOTICE that mounting a photodiode to a sensing waveguide is well known.  By externally mounting a photodiode array to a sensor chip, one can perform test and calibration to the sensor chip prior to delivery.  One would be motivated to mount an external photodiode to test and calibrate the sensor chip with different photodiode arrays.

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. Applicant mainly pointed out the various embodiments of Kunz teaching an integrated light source, thus differentiated the amendment to claim 1 from Kunz.  However, examiner rejected provided new grounds of rejection under 35 U.S.C 103 for claims 1-14.  In the rejection above, the examiner cited claim 22 wherein Kunz teaches an external light source for used with the spectral sensor array.  Therefore, the examiner finds applicant’s argument not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892: A is a reference to Brueck et al. published in 2015 June 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883